DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706) and in further view of Waage (U.S. Patent No. 3,642,047).
Regarding claim 1, Simon discloses a facial mask kit (Figs. 3 and 9; ¶0008, 0013, and 0154) comprising: a pouch (Fig. 1, feat. 2; ¶0128) including a sheet space (3) to store a sheet (4; ¶0027-0028 and 0128) therein; a container (9; ¶0139) for a skincare agent (¶0139) wherein at least one skincare agent is added from the container into the sheet space to uniformly soak the sheet (¶0135).
Simon does not disclose an injector including at least one cylinder having an outlet at a first side and a piston configured to be inserted into a second side of the cylinder, an injection port disposed on a first surface of the pouch to connect the injector to the sheet space, or that the skin care agent is injected from the injector through the injection port. Simon teaches an embodiment of the facial mask kit comprising a plurality of containers with different skin care agents such that the user can mix different skin care agents from different containers (Simon: ¶0146).
Ennis teaches a mixing syringe (Fig. 1, feat. 10; Col. 2, line 49-Col. 3, line 39) comprising a first cylinder (12) having an outlet (25) at a first side and a second cylinder (36) inserted in the second side of the first cylinder, and a piston (50) inserted in the second cylinder. Ennis teaches a first compartment defined in the first cylinder for storing a first material (31; Col. 3, lines 5-7) and a second compartment defined in the second cylinder for storing a second material (45; Col. 3, lines 30-34) such that when the syringe is actuated, the first and second materials are mixed and may be dispensed from the outlet (Col. 4, lines 30-59). The syringe taught by Ennis advantageously stores separate components of a mixture in a single device while preventing premature activation and mixing (Col. 2, lines 3-15). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon so that it comprises an injector including at least one cylinder having an outlet at a first side and a piston configured to be inserted into a second side of the cylinder in order to store separate components of a skincare mixture in a single device while preventing premature mixing as taught by Ennis.
Waage teaches a plastic bag (Fig. 1) comprising an injection port (4; Col. 2, lines 31-72) disposed on the surface of the bag. Waage teaches that the injection port advantageously allows for sterile access to the contents of the bag (Col. 1, lines 49-73). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon in view of Ennis so that it comprises an injection port disposed on a first surface of the pouch to connect the injector to the sheet space and so that the skincare agent is injected from the injector through the injection port in order to add the skincare to the sheet space in a sterile manner as taught by Waage.
Regarding claim 2, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 1. As discussed above, Ennis teaches a mixing syringe (Fig. 1, feat. 10; Col. 2, line 49-Col. 3, line 39) comprising a first cylinder (12) having an outlet (25) at a first side and a second cylinder (36) inserted in the second side of the first cylinder, and a piston (50) inserted in the second cylinder and a first compartment defined in the first cylinder for storing a first material (31; Col. 3, lines 5-7) and a second compartment defined in the second cylinder for storing a second material (45; Col. 3, lines 30-34) such that when the syringe is actuated, the first and second materials are mixed and may be dispensed from the outlet (Col. 4, lines 30-59). Therefore, Simon in view of Ennis and in further view of Waage discloses that the at least one cylinder of the injector includes a first cylinder, a second cylinder inserted in the first cylinder, and the piston is inserted in the second cylinder, wherein a first skincare agent is kept in a space between the first cylinder and the second cylinder, and a second skincare agent is kept in a space between the second cylinder and the piston.
Regarding claim 3, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 2. Ennis further teaches that the first cylinder (12) comprises a first body (14) having a first space (31) and a first side in communication with a second side, an outlet (25) formed at a first end of the first body, a first flange (18) formed at a second end of the first body, and a first locking portion defining a ring shape and protruding from an inner side of the first body (40). 
Regarding claim 5, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 3. Ennis further teaches that the second cylinder (36) comprises a second body (38) having a second space (45) and a first side in communication with a second side, wherein the second body is configured to be inserted into the first body (Figs. 1 and 7), an outlet formed at a first end of the second body (42) and having a larger diameter at an end (39) than a diameter of the second body (Fig. 1 depicts the end wall 39 of the second body 38 having a larger diameter than the second body and contacting the interior wall of the first body) a second flange (48) formed at a second end of the second body; a breakable membrane formed as a separate membrane closing the outlet (44; Col. 3, lines 17-20); and at least one second locking portion defining a ring shape and protruding from an inner side of the second body (70).
Regarding claim 7, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 5. Ennis further teaches that the piston (50) comprises: a piston body configured to be inserted in the second body (Figs. 1 and 3); a breaking portion (58) formed at a first end of the piston body and pointed at the first end of the piston body; a piston flange formed at a second end of the piston body (68); and at least one piston locking portion defining a ring shape and protruding from an outer side of the piston body (60; Col. 3, lines 40-53).
Regarding claim 9, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 1. Waage further teaches that the injection port (4) comprises: an injection port body (Fig. 1) having an empty space and a first side in communication with a second side; an injection port flange (6) formed at a first end of the injection port body and attached and fixed to the first side of the pouch; a muzzle (8) formed at a second end of the injection port body; and a cap disposed over the muzzle, the cap configured to be opened and closed (9; Col. 1, lines 65-73; Col. 2, lines 60-62).
Regarding claim 10, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 9. Waage further teaches that the injection port body is inclined with respect to a surface of the pouch (Fig. 1; Col. 1, lines 56-58).
Regarding claim 11, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 10. Waage further teaches injection ports positioned at the top of a bag, with the contents of the bag being beneath them (Fig. 4). Therefore, Simon in view of Ennis and in further view of Waage discloses that the sheet is positioned closer to a bottom in the sheet space and the injection port is positioned closer to a top in the sheet space.
Regarding claim 12, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 12. Waage further teaches that the injection port body is declined downward (Fig. 1; Col. 1, lines 56-58).
Regarding claim 19, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 1. Ennis further teaches that the injector has an injector cap sealing the outlet (28).
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706), in further view of Waage (U.S. Patent No. 3,642,047), and in further view of Beyer (U.S. Patent Application Publication No. 2002/0192269).
Regarding claim 13, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 1. Simon in view of Ennis and in further view of Waage does not disclose that the pouch further includes an injector space separated from the sheet space.
Beyer teaches a cosmetics kit (Fig. 1a, feat. 1; ¶0028) comprising a storage container (2) comprising a first chamber (3) for storing a compressed sheet (5) and a second chamber (4) for storing a liquid cosmetic agent (6). Beyer teaches that such a storage container comprising separate chambers for the sheet and the liquid agent improves the convenience for the user (¶0023). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon in view of Ennis and in further view of Waage so that the pouch further includes an injector space separated from the sheet space in order to improve convenience for the user as taught by Beyer.
Regarding claim 14, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses the facial mask kit of claim 13. Simon further discloses that the pouch (Fig. 1, feat. 2; ¶0128) is formed by stacking a pair of packaging materials (receptacle 2 and film 5) and thermally bonding edges of the packaging materials to form the sheet space (¶0089-0090).
Regarding claim 15, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses the facial mask kit of claim 14. As discussed above, Beyer teaches a cosmetics kit (Fig. 1a, feat. 1; ¶0028) comprising a storage container (2) comprising a first chamber (3) separated from a second chamber (4). Beyer teaches that the two chambers are sealed in a liquid-tight manner such that contaminating liquid from outside the container can’t enter the chambers and such that liquid from one compartment can’t leak into the other (¶0015 and 0023). Therefore, the seal taught by Beyer separates the liquid chamber from the mask chamber. Beyer does not teach that this is accomplished via thermal bonding, but as discussed above, Simon discloses that the pouch may be formed by heat-sealing (Simon: ¶0089-0090). Therefore, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses that the injector space is separated from the sheet space by thermally bonding centers of the pair of packaging materials.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706), in further view of Waage (U.S. Patent No. 3,642,047), in further view of Beyer (U.S. Patent Application Publication No. 2002/0192269), and in further view of Ueda et al. (U.S. Patent Application Publication No. 2004/0253313).
Regarding claim 16, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses the facial mask kit of claim 15, but does not disclose a perforated crease is formed at the thermally bonded center portion between the sheet space and the injector space.
Ueda teaches a preparation-at-use device with a plurality of chambers which may be used for cosmetic or dermatological purposes (Abstract; ¶0003). Ueda teaches an embodiment in which multiple devices are packaged together (Fig. 6; ¶0033), and that the devices are separated by perforated lines in between them in order to facilitate separation (60; ¶0033). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon in view of Ennis, in further view of Waage, and in further view of Beyer so that a perforated crease is formed at the thermally bonded center portion between the sheet space and the injector space in order to facilitate the separation of the sheet space and the injector space as taught by Ueda.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706), in further view of Waage (U.S. Patent No. 3,642,047), in further view of Beyer (U.S. Patent Application Publication No. 2002/0192269), and in further view of Gueret (U.S. Patent No. 6,945,402).
Regarding claim 17, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses the facial mask kit of claim 14, but does not disclose a pair of notched opening portions are formed at left and right ends of an upper portion of the pouch.
Gueret teaches a cosmetics kit (Fig. 1, feat. 1; Abstract) comprising a sheet (A) and a liquid agent (B) contained in a pouch (2; Col. 6, lines 27-32). Gueret teaches that the pouch comprises a notch in its upper corner to facilitate opening the pouch (Fig. 1, feat. 11; Col. 7, lines 12-25). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon in view of Ennis, in further view of Waage, and in further view of Beyer so that a pair of notched opening portions are formed at left and right ends of an upper portion of the pouch in order to facilitate opening the sheet space and the injector space as taught by Gueret.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706), in further view of Waage (U.S. Patent No. 3,642,047), in further view of Beyer (U.S. Patent Application Publication No. 2002/0192269), and in further view of Genosar (International Publication No. WO 2012/099898).
Regarding claim 18, Simon in view of Ennis, in further view of Waage, and in further view of Beyer discloses the facial mask kit of claim 13, but does not disclose that the packaging materials of the sheet space of the pouch is opaque and at least one side of the packaging materials of the injector space is transparent.
Genosar teaches an aseptic package for medications comprising multiple compartments (Fig. 1a, feat. 10). Genosar teaches that opaque packaging materials generally have better moisture and oxygen barrier properties, as well as protecting the contents from light exposure, while transparent materials allow for inspection prior to use (Page 6, lines 20-33). Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the kit disclosed by Simon in view of Ennis, in further view of Waage, and in further view of Beyer so that the packaging materials of the sheet space of the pouch is opaque and at least one side of the packaging materials of the injector space is transparent so that ambient moisture does not contaminate the sheet, and so that the injector can be inspected prior to use, as taught by Genosar.
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (U.S. Patent Application Publication No. 2006/0094598) in view of Ennis (U.S. Patent No. 4,693,706), in further view of Waage (U.S. Patent No. 3,642,047), and in further view of Johansson (U.S. Patent No. 3,584,626).
Regarding claim 20, Simon in view of Ennis and in further view of Waage discloses the facial mask kit of claim 19, but does not disclose that the injector cap is thread-fastened to the outlet. Ennis teaches the injector of the facial mask kit of claim 19, but teaches that the cap is detachably secured by a bead on the cap engaging a boss on the injector.
Johansson teaches a syringe comprising a protective cap (Fig. 1, feat. 12; Col. 1, line 73 – Col. 2, line 10) which comprises threads (18) which detachably secure the cap to the outlet of the syringe. Therefore, a cap which is thread-fastened to the outlet of an injector is known in the art. One of ordinary skill in the art could have substituted the threads on the cap and threads on the injector, as taught by Johansson, for the bead on the cap and boss on the injector, as taught by Ennis, and the resulting cap would predictably be detachably securable to the injector. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the facial mask kit disclosed by Simon in view of Ennis and in further view of Waage so that the injector cap is thread-fastened to the outlet. Please see MPEP 2143.I.B.
Regarding claim 21, Simon in view of Ennis, in further view of Waage, and in further view of Johansson discloses the facial mask kit of claim 20. Johansson further teaches that the cap comprises side flanges (Fig. 1, feat. 15; Col. 2, lines 8-10) which advantageously serve as grips. Therefore, it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the facial mask kit disclosed by Simon in view of Ennis, in further view of Waage, and in further view of Johansson so that the injector cap includes wings configured to be turned when being thread-fastened to the outlet so that the user has something to grip as taught by Johansson.
Allowable Subject Matter
Claims 4, 6, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 4 and 6 recite that the first (claim 4) and second (claim 6) locking portions each define a pair of ring shapes positioned close to each other and protruding from the inner side of the first (claim 4) and second (claim 6) bodies. Ennis, which was used to teach the injector of claims 3 and 5, upon which claims 4 and 6 respectively depend, teaches a syringe comprising first and second bodies which each have locking portions comprising a single ring shape protruding from the inner side of the first and second bodies. Other prior art syringes, such as those taught by Ellgass (U.S. Patent No. 5,037,393) and Trenner (U.S. Patent No. 4,781,684), comprise locking means comprising grooves on their inner walls rather than a pair of ring shapes protruding from their inner walls as claimed.
Claim 8 recites that the piston body includes a space connecting a first side and a second side of the piston body and a closing wall formed as a separation wall to close the space at a position closer to the first side of the piston body. The syringe taught by Ennis comprises a piston body with plunger head that has a conical tip, and Ennis teaches that this plunger head provides the maximum force for applying pressure to the liquid in the syringe and therefore for rupturing the membrane that separates the compartments of the syringe. Therefore, Ennis teaches away from the piston body comprising any space.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ellgass (U.S. Patent No. 5,037,393) discloses a syringe comprising a groove on its inner wall.
Trenner (U.S. Patent No. 4,781,684) discloses a syringe comprising a groove on its inner wall.
Ying et al. (U.S. Patent Application Publication No. 2009/0081266) discloses a skincare mask packet.
Wang (U.S. Patent No. 7,631,766) discloses a cosmetic mask package.
Wang (International Publication No. WO 2015/002960) discloses a skin care package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARJUNA P CHATRATHI whose telephone number is (571)272-8063. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARJUNA P CHATRATHI/Examiner, Art Unit 3781                                                                                                                                                                                             
/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781